Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-21-00274-CR

                                The STATE of Texas,
                                     Appellant

                                          v.

                              Marco Antonio GLORIA,
                                     Appellee

            From the 365th Judicial District Court, Maverick County, Texas
                       Trial Court No. 19-02-07984-MCRAJA
                  Honorable Amado J. Abascal, III, Judge Presiding

BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED November 17, 2021.


                                           _________________________________
                                           Beth Watkins, Justice